Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/851,680 filed 4/17/2020, with foreign priority 10/27/2017.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 11-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (where the claims more specifically discuss the implementation of the neural network for bandwidth extension, focusing on specific (convolutional) layers and their use with time and spectral information).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1, 4, 9, 20-22, 24-25, 29, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al “Spectral Envelope Estimation Used for Audio Bandwidth Extension Based on RBF Neural Networks” (provided by Applicant).

Regarding claim 1 Liu teaches Apparatus for generating a bandwidth enhanced audio signal from an input audio signal comprising an input audio signal frequency range (abstract bandwidth extension; fig 1; section 2 1st two paragraphs: bandwidth extension of audio signals, wideband audio), comprising:  5 
a raw signal generator configured for generating a raw signal comprising an enhancement frequency range, wherein the enhancement frequency range is not comprised by the input audio signal frequency range (abstract; section 1 Introduction; fig 1; section 2 1st two paragraphs: HF spectrum, extended HF components);  
10a neural network processor configured for generating a parametric representation for the enhancement frequency range using the input audio frequency range of the input audio signal and a trained neural network (abstract: to make sub-band envelope of high-freq components recovered, the RBF neural network is utilized to fit the relationship between low-frequency features and sub-band envelope of HF components; fig 1; section 2 sub-band energy of HF spectrum is estimated by RBF neural network, trained); and 
a raw signal processor for processing the raw signal using the parametric 15representation for the enhancement frequency range to acquire a processed raw signal comprising frequency components in the enhancement frequency range (abstract; fig 1; section 2: HF components predicted by neural networks, spectral envelope of HF components, bandwidth extension of audio signals), 
wherein the processed raw signal or the processed raw signal and the input audio signal frequency range of the input audio signal represent the bandwidth-enhanced 20audio signal (abstract; fig 1; section 2: combining LF coefficients, bandwidth extension of audio signals - 
where Liu teaches Bandwidth extension based on neural networks
Liu teaches neural network for implementing a bandwidth extension method of audio signals (abstract); audio codec/decoder (section 1 Introduction), and in Section 3 evaluate the performance, proposed algorithm is compared –which teaches the implementation of the method, therefore teaching an apparatus/processing device allowing for the implementation of the method steps already taught.  Bandwidth extension is known for being implemented within an apparatus/processing device, and the steps taught by Liu would similarly be implemented by the appropriate device (further demonstrated by explicit teachings such as in section 3 where the method is actually utilized to evaluate and compare the performance and quality).  

Regarding claim 4 Liu teaches Apparatus of claim 1, wherein the raw signal generator comprises a patcher for patching a spectral portion of the input audio signal into the enhancement frequency range, the patching 15comprising a single patching operation or a multiple patching operation, wherein, in the multiple patching operation, a specific spectral portion of the input audio signal is patched to two or more spectral portions of the enhancement frequency range (abstract; section 1; fig 1; section 2: spectral envelope of extended HF components, combining with LF coefficients).  

5Regarding claim 6 Liu teaches The apparatus of claim 1, wherein the neural network processor is configured to output the parametric representation in a log representation or a compressed representation comprising a power lower than 0.9 (Liu section 2 RMS; 2.1.2 log frequency power spectrum), and  10 
wherein the raw signal processor is configured to convert the parametric representation from the log representation or the compressed representation into a linear representation (Liu section 2; 2.1.2 log frequency power spectrum).  


Regarding claim 9 Liu teaches Apparatus of claim 1, wherein the raw signal processor comprises a time-to-frequency converter for 10converting the input audio signal or a signal derived from the input audio signal and the raw signal into a spectral representation (section 2: WB audio signal, transformed into frequency domain), 
abstract: neural network is utilized to fit relationship between LF features; section 2; 2.1.2: features of LF components are extracted),  15 
wherein the raw signal processor comprises a spectral processor for applying the parametric representation provided by the neural network processor in response to the spectral representation of the input audio signal frequency range to the spectral representation of the raw signal (abstract: neural network is utilized to fit relationship between LF features and sub-band envelope of HF components, in addition the fine structure of HF components, which can guarantee the timber of the extended audio signal is reconstructed; section 1; section 2); and  20 
wherein the raw signal processor furthermore comprises a frequency-to-time converter for converting a processed spectral representation of the raw signal into the time domain (section 2 transformed into time domain), 
25wherein the apparatus is configured to perform a combination of the processed raw signal and the input audio signal frequency range by feeding the processed spectral representation and the spectral representation of the input audio signal frequency range to the frequency-time-converter or by combining a time representation of the input audio signal frequency range and a time representation of the processed raw 30signal in the time domain (fig 1; section 2 spectral envelope of extended HF components is adjusted, combining with the LF MDCT coefficients… BWE of audio signals; 4 Conclusions).  

abstract; section 1 HF sub-band envelope; section 2; 2.1.2: HF components represented by sub-bands in the frequency range from 7 to 14 kHz), and 
wherein each enhancement frequency band comprises at least two spectral values (section 1; 2; 2.1.2), and Attorney Docket No. 110971-9427.US01 (FH180415PUS)- 44 - wherein the raw signal processor is configured to scale the at least two spectral values of the raw signal in an enhancement frequency range band using a spectral envelope value for the enhancement frequency range band (abstract; section 1; fig 1; section 2 spectral envelope of HF components is adjusted).  

5Regarding claim 21 Liu teaches Apparatus of claim 20, wherein the spectral envelope value indicates a measure for an absolute energy of the enhancement frequency band to which the spectral envelope value is associated to (abstract; section 1; 2: HF sub-band envelope),  10 
wherein the raw signal processor is configured to calculate a measure for an energy of the raw signal in the enhancement frequency range band (abstract; section 1; section 2: energy of HF spectrum; Section 2.1.3 HF energy), 
wherein the raw signal processor is configured to scale the amplitude values using 15the measure for the absolute energy so that the scaled spectral values in the enhancement frequency band comprise an energy as indicated by the measure for the fig 1 section 2; 2.1.2 RBF neural network is applied to fit LF features and HF energy with audio data; 2.1.3).  

Regarding claim 22 Liu teaches Apparatus of claim 21, 20 wherein the raw signal processor is configured for calculating a scaling factor from the measure for the energy of the signal in the enhancement frequency band and from the measure for the absolute energy of the enhancement frequency range band derived from the parametric representation (abstract: neural network is utilized to fit relationship between LF features and sub-band envelope of HF components, in addition the fine structure of HF components, which can guarantee the timber of the extended audio signal is reconstructed; section 2; 2.1.2; 2.1.3 – enhancement frequency/high frequency using envelope and energy values).
  

Regarding claim 24 Liu teaches Apparatus of claim 1, wherein the audio signal frequency range is a narrowband frequency range (abstract; section 1: NB; section 2), and  5 
wherein the enhancement frequency range comprises frequencies being greater than a greatest frequency in the narrowband frequency range (abstract; section 1 narrowband, wideband, super-wideband; fig 1 section 2; section 4 Conclusions: BWE method from WB-to-SWB).  

abstract; section 1; section 2; 2.1.2 – spectral envelope), 15and 
wherein the raw signal processor is configured to apply to parameters to the raw signal to acquire the processed raw signal (abstract; section 1; section 2; 2.1.2).  



Regarding claim 29 Liu teaches A Method of generating a bandwidth enhanced audio signal from an input audio signal comprising an input audio signal frequency range, the method comprising:  20 
generating a raw signal comprising an enhancement frequency range, wherein the enhancement frequency range is not comprised by the input audio signal frequency range;  
25generating a parametric representation for the enhancement frequency range using the input audio frequency range of the input audio signal and a trained neural network; and 
processing the raw signal using the parametric representation for the enhancement 30frequency range to acquire a processed raw signal comprising frequency components in the enhancement frequency range, 

Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Regarding claim 32 Liu teaches A non-transitory digital storage medium having a computer program stored thereon to perform the method of 
generating a bandwidth enhanced audio signal from an input audio signal comprising an input audio signal frequency range, said method comprising:  30 
generating a raw signal comprising an enhancement frequency range, wherein the enhancement frequency range is not comprised by the input audio signal frequency range;  Attorney Docket No. 110971-9427.US01 (FH180415PUS)- 48 – 
generating a parametric representation for the enhancement frequency range using the input audio frequency range of the input audio signal and a trained neural network; and  
5processing the raw signal using the parametric representation for the enhancement frequency range to acquire a processed raw signal comprising frequency components in the enhancement frequency range, 
wherein the processed raw signal or the processed raw signal and the input 10audio signal frequency range of the input audio signal represent the bandwidth- enhanced audio signal, 
when said computer program is run by a computer.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liu.

Regarding claim 23 Liu suggests Apparatus of claim 20, wherein the raw signal processor is configured to calculate the scaled spectral values based on the following equation:  30 
    PNG
    media_image1.png
    38
    94
    media_image1.png
    Greyscale
 wherein fb is a ratio of a logarithmic energy estimate Lb and an energy of the bins Xj in a band b, wherein j iterates over all bins inside the band b, and wherein Lb is a 35parameter comprised by the parametric representation (fig 1 section 2; 2.1.2. log frequency power spectrum; 2.1.3).  
Liu already teaches the neural network is utilized to fit relationship between LF features and sub-band envelope of HF components, in addition the fine structure of HF components, which can guarantee the timber of the extended audio signal is reconstructed (abstract), log frequency power spectrum and HF sub-bands in the frequency range and Energy Estimation of HF sub-band (2.1.3);
But does not explicitly teach the equation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the specific equation presenting a reasonable expectation of success in utilizing the already taught components to customize the reconstructed signal to optimize the quality. 


9.	Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Philippe et al (2003/0158726).
	
Regarding claim 2 Liu teaches Apparatus of claim 1, wherein the raw signal generator is configured for generating an initial raw signal comprising a first tonality (abstract; section 1; section 2 – enhancement/HF components); but  25 
does not specifically teach where Philippe teaches spectral whitening the initial raw signal to acquire the raw signal, the raw signal comprising a second tonality, the second tonality being lower than the first tonality (abstract; 18; 30 – spectral whitening).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate whitening for a more improved reconstructed audio signal.



wherein the neural network processor is configured to generate the parametric representation in a second time resolution, the second time resolution being higher than the first time resolution, or wherein the neural network processor is configured to generate the parametric representation in a second frequency resolution, the 5second frequency resolution being lower than the first frequency resolution (section 2: sampled, 16kHZ, 32kHZ, MDCT coefficients; neural network), and 
wherein the raw signal processor is configured to use the parametric representation with the second time resolution or frequency resolution to process the raw signal in order to acquire the processed raw signal (section 2 – enhanced signal with neural network and specific resolution)

but 25does not specifically teach where Philippe teaches,  30 
wherein the raw signal generator is configured to perform a spectral whitening of the initial raw signal using a first time resolution or to generate the raw signal using a first time resolution, or wherein the raw signal generator is configured to perform a spectral whitening of the initial raw signal using a first frequency resolution or to 35generate the raw signal using a first frequency resolution (abstract; 18; 30 – spectral whitening carried out in time or frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate whitening for a more improved reconstructed audio signal.


a time-to-frequency converter for converting the input audio signal into a sequence of spectral frames, a spectral frame comprising a sequence of values (section 2 transformed into frequency domain);  
20a patcher for generating a patched signal for each spectral frame using the output of the time-to-frequency converter (section 2 patching input to enhancement); 
[a whitening stage for spectrally whitening the patched signal for each spectral frame or for whitening a corresponding signal from the time-to-frequency converter before 25performing the patching operation by the patcher]; and 
a frequency-to-time converter for converting a sequence of frames comprising patched [and spectrally whitened] frames into a time domain to acquire the raw signal (section 2), 
wherein the frequency-to-time converter is configured to accommodate the 30enhancement frequency range (section 2);
and does not specifically teach where Philippe teaches spectral whitening.
Rejected for similar rationale and reasoning as claim 2  


10.	Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sudo et al (2010/0057476).

section 2 signal is transformed into frequency domain),  25 
wherein the neural network processor is configured to feed the spectral frames into the trained neural network or to process the spectral frames to acquire processed spectral frames, in which the spectral values are converted into a power domain [comprising a power between 1.5 and 4.5, and advantageously comprising a power 30of 2 or 3] (abstract: neural network utilized to fit relationship between LF features and sub-band envelope of HF components; section 2 neural networks which have been trained; RMS; 2.1.2: log-frequency power spectrum), and 
wherein the neural network is configured to output the parametric representation with respect to the power domain (section 2; 2.1.2; 2.1.3), and  Attorney Docket No. 110971-9427.US01 (FH180415PUS)-39- 
wherein the raw signal processor is configured to convert the parametric representation into a linear domain and to apply the linear domain parametric representation to the time-sequence of spectral frames (Liu section 2: coefficients transformed into time domain; 2.1.2; 2.1.3);

but does not specifically teach where Sudo et al (2010/0057476) teaches in which the spectral values are converted into a power domain comprising a power between 1.5 and 4.5, and advantageously comprising a power 30of 2 or 3 (121: convert the data into the power of 2).  


Regarding claim 10 Liu teaches Apparatus of claim 1, wherein the neural network processor comprises a neural network with an input layer 35and an output layer, wherein the neural network processor is configured to receive, at the input layer, a spectrogram derived from the input audio signal, the Attorney Docket No. 110971-9427.US01 (FH180415PUS)- 41 - spectrogram comprising a time sequence of spectral frames, a spectral frame comprising a number of spectral values, and to output, at the output layer, individual parameters of the parametric representation (Liu abstract; section 1; section 2; 2.1.1 neural network consists of input layer, output layer – bandwidth extension with neural network, determining initial input LF audio signal and HF components), 
But does not specifically teach where
Sudo teaches 5wherein the spectral values are linear spectral values or power spectral values processed using a power between 1.5 and 4.5 or processed power values, wherein the processing comprises a compression using a log function or a power function with a power smaller than 1.  
Rejected for similar rationale and reasoning as claim 5

Regarding claim 17 Liu teaches Apparatus of claim 10, wherein the output layer comprises one or more fully connected layers, wherein the fully connected layer or a highest fully connected layer provides, at an output, 20parameters of the parametric abstract; section 2; 2.1.1; neural network layers).  


11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Schmidt et al “Low Complexity Tonality Control in the Intelligent Gap Filling Tool” provided by Applicant.

Regarding claim 8 Liu does not specifically teach where Schmidt teaches Apparatus of claim 1, wherein a whitening stage within the raw signal processor comprises:  
35a low-pass filter for low-pass filtering a spectral frame or a power representation of the spectral frame to acquire an envelope estimate for the spectral frame (page 646 left column: whitening operation, power spectrum, envelope calculated by MA filter); and  Attorney Docket No. 110971-9427.US01 (FH180415PUS)- 40 – 
a calculator for calculating a whitened signal by dividing the spectral frame by the envelope estimate, wherein, when the envelope is derived from the power representation, the divider calculates linear weighting factors for spectral values and 5divides the spectral values by the linear weighting factors (page 646 left column: power spectrum divided by the envelope).  
.




12.	Claims 26, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (Cox et al “Improving Upon Toll Quality Speech for VOIP” provided by Applicant) in view of Liu.

20 Regarding claim 26 Cox teaches System for processing an audio signal, comprising: 
a core audio decoder for decoding a core audio signal organized in frames, wherein the core audio decoder is configured for detecting an error situation involving a frame loss or an erroneous frame (page 407 section 3 Packet loss Concealment (PLC); 3.1 receiver has a way of determining if packet does not arrive), and  25 
wherein the core audio decoder is configured to perform an error concealment operation to acquire a substitute frame for the error situation (3.1 generating a synthetic packet’s worth of audio instead), 
and [the apparatus of claim 1,] wherein the apparatus is configured for using the substitute 30frame as the input audio signal and for generating the bandwidth enhanced audio signal for the error situation (abstract: creating wider bandwidth speech and packet loss concealment).
see rejection above
rejected for similar rationale and reasoning as claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Liu for improved bandwidth extension (further enhancing the BWE as taught by Cox).  

Regarding claim 30 Cox and Liu teach a method of processing an audio signal, comprising: 
decoding a core audio signal organized in frames, wherein the core audio decoder is configured for detecting an error situation involving a frame loss or an erroneous 5frame, and 
wherein the decoding performs an error concealment operation to acquire a substitute frame for the error situation, and  10the method of claim 29, wherein the method uses the substitute frame as the input audio signal and generates the bandwidth enhanced audio signal for the error situation. 
Recites limitations similar to claim 26 and is rejected for similar rationale and reasoning

Regarding claim 1533 Cox and Liu teach A non-transitory digital storage medium having a computer program stored thereon to perform the method of 
decoding a core audio signal organized in frames, 

20wherein the decoding performs an error concealment operation to acquire a substitute frame for the error situation, and the method of claim 29, wherein the method uses the substitute frame as the input audio signal and generates the bandwidth enhanced audio signal for the 25error situation, when said computer program is run by a computer.  
Recites limitations similar to claim 26 and is rejected for similar rationale and reasoning



13.	Claims 27-28, 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al (2015/0332693) in view of Liu.

Regarding claim 27 Dietz teaches a system for processing an audio signal, comprising:  
35an input interface for receiving an input audio signal and parametric side information for the enhancement frequency range (37: guided bandwidth extension, additional parametric side information data is provided so as to enable the decoding side to estimate the audio signal spectrum beyond the crossover frequency; fig 3, para: 43).
see rejection above
rejected for similar rationale and reasoning as claim 1).
  Attorney Docket No. 110971-9427.US01 (FH180415PUS)- 46 –
Dietz teaches bandwidth extension with multiple modes; blind BWE and guided BWE (34-37).  Liu teaches blind BWE with parametric representations provided by a neural network (abstract; section 1; section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Liu to further improve the bandwidth enhanced audio signal.
The incorporation with Liu would allow for 
the apparatus for generating a bandwidth-enhanced audio signal in accordance with claim 1, 5wherein the raw signal processor is configured to use the parametric side information in addition to the parametric representation provided by the neural network processor to generate the bandwidth-enhanced audio signal.  

Regarding claim 28 Dietz and Liu teach the System of claim 27,  10 wherein the parametric side information comprises one bit associated with a parameter provided by the neural network processor, and wherein the raw signal processor is configured to modify the parameters provided 15by the neural network processor by an increment in accordance with a value of the bit for a certain parameter.  
Rejected for similar rationale and reasoning as claim 27; where Dietz teaches the use of guided and blind BWE and it would be obvious (to one of ordinary skill in the art before the effective filing date) to utilize both to ensure a complete HF range is covered and the audio signal is completely reconstructed. 


Regarding claim 31 Dietz and Liu teach a method of processing an audio signal, comprising:  15 
receiving an input audio signal and parametric side information for the enhancement frequency range; 
generating a bandwidth-enhanced audio signal in accordance with the method of 20claim 29, wherein the processing the raw signal comprises using the parametric side in- formation in addition to the parametric representation provided by the neural network to generate the bandwidth-enhanced audio signal.  
Recites limitations similar to claim 27 and is rejected for similar rationale and reasoning

Regarding claim 34 Dietz and Liu teach A non-transitory digital storage medium having a computer program stored thereon 30to perform the method of processing an audio signal, said method comprising: 
receiving an input audio signal and parametric side information for the enhancement frequency range;  
35generating a bandwidth-enhanced audio signal in accordance with the method of claim 29, Attorney Docket No. 110971-9427.US01 (FH180415PUS)- 49 - wherein the processing the raw signal comprises using the parametric side information in addition to the parametric representation provided by the neural network 
Recites limitations similar to claim 27 and is rejected for similar rationale and reasoning


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655